                               UNITED STA TES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. James Bryant                                                      Docket No. 5:95-CR-149-2H

                               Petition for Action on Supervised Release

COMES NOW Mark Culp, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of James Bryant, who, upon an earlier plea of guilty to Conspiracy to
Possess with the Intent to Distribute Cocaine Base (Crack), in violation of, 21 U.S.C. § 846; and Use of a
Firearm During and in Re lation to a Drug Trafficking Offense, in violation of, 18 U.S.C. § 924(c)(l), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on February 14, 1996, to the
custody of the Bureau of Prisons for a term of 420 months . It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 60 months.

    James Bryant was released from custody on February 1, 20 I 8, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The court ordered that this offender would be required to pay a fine in the amount of $20,000, with the
entire balance due during the term of supervision. To date, this offender has not made payment, but has
agreed to begin paying installments in the amount of $25 .00 monthly as this is what the offender can
reasonably commit to monthly.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I. Pay financial obligation at a rate of $25.00 per month, which will change the courts requirement of
       the entire financial imposition being due during the term of supervision.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl David W. Leake                                   Isl Mark Culp
David W. Leake                                       Mark Culp
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 2830 l
                                                     Phone: 910-354-2543
                                                     Executed On: September 5, 2019
James Bryant
Docket No. 5:95-CR-149-2H
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this  L'';E:    day of_"""
                                              ~_,__._T_ _ _ _ __,, 2019, and ordered filed and
                 r cords in the above case.
